Per Curiam.

By the 9th section of the “ Act for the assessment and collection of taxes,” (2 N. R. L. 512. sess. 36. ch. 52. 1 Rev. Stat. 397. 398.) the collector is “ authorized and required, in case of refusal or neglect to pay the taxes, to levy the same by distress, and sale of the goods and chattels of the person who ought to pay the same, or of any goods or chattels in his or her possession.” The rye, having been levied upon by the sheriff, under the Ji. fa,, though it was not then sold, was in the custody of the law, and not in the possession of L. B. The collector, therefore, had no right to sell it, and the purchaser under him acquired no title. We are of opinion that the judgment of the court below ought to be reversed.
Judgment reversed.